Citation Nr: 0714000	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-42 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for polycystic kidney 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1963 to 
December 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record demonstrates that polycystic 
kidney disease is not related to service.

2.  Service connection for hypertension was granted by an 
April 1972 rating decision.  Service connection for 
hypertension was severed by an unappealed September 1973 
rating decision.  

3.  Evidence associated with the claims file since the 
unappealed September 1973 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  Polycystic kidney disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for polycystic kidney disease and claim to 
reopen a claim for entitlement to service connection for 
hypertension, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claims, a May 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006).  Although the letter did not notify the 
veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for polycystic kidney disease and the claim for entitlement 
to service connection for hypertension is not reopened.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  The veteran's service 
medical records, VA medical treatment records, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Although VA is required to provide 
a medical examination when such an examination is necessary 
to make a decision on a claim, none is required regarding the 
veteran's claim for entitlement to service connection.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Here, the evidence of record does not 
establish an inservice incurrence of polycystic kidney 
disease or indicate a nexus to active service.  There is no 
indication in the record that other additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the case of the claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, as noted above, the veteran's service 
medical records and VA outpatient and inpatient medical 
records are associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified what evidence had 
been received.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained, and there is no indication that any pertinent 
evidence was not received.  As the veteran has not identified 
any records that are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to the submission of new and material evidence.  Thus, VA's 
duty to assist regarding the veteran's claim to reopen has 
been fulfilled.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Claim for entitlement to service connection for polycystic 
kidney disease

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service entrance and discharge examinations 
were negative for any kidney complaints, treatment, or 
diagnoses.  

In an August 1967 letter, a private physician stated that he 
had examined the veteran in June 1967 and found elevated 
blood pressure.  In July 1967, the assessment was mild 
essential hypertension, well-controlled.  A January 1968 
private medical record diagnosed polycystic kidney disease.  
A July 1968 private x-ray report showed enlargement of both 
kidneys, with deformity in the arrangement of the collecting 
systems, bilaterally, that would indicate extrinsic pressure 
such as might occur with polycystic kidney disease.  

A March 1972 VA examination was conducted.  The diagnosis was 
polycystic kidney disease.  A January 1973 VA examination was 
conducted.  The diagnosis was hypertension due to polycystic 
kidneys.  An April 1973 VA examination was conducted.  A 
radiology report impression was bilateral polycystic kidneys.  
The diagnoses were bilateral polycystic kidney disease and 
hypertension, secondary thereto.  

In a July 1973 VA medical certificate, a private physician 
diagnosed bilateral polycystic kidney disease with resulting 
hypertension. 

In an August 1973 lay statement, the veteran's father noted 
that prior to service the veteran was very active in 
athletics.  Upon his return from service, the veteran was 
nervous and had changed.  In an August 1973 lay statement, 
the veteran asserted that combat service aggravated his 
nervous system by inducing stress and strain.

Private medical records from September 2002 to January 2004 
assessed hypertension.  A May 2004 private medical summary 
indicated the veteran's current medical problems included 
congenital polycystic kidneys and hypertension.  


In a May 2004 lay statement, the veteran asserted that early 
symptoms of his polycystic kidney disease showed up during 
active duty.

The Board finds that the evidence of record does not support 
a finding of service connection for polycystic kidney 
disease.  The veteran has a currently diagnosed disability - 
congenital polycystic kidney disease.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Polycystic kidney disease is a 
congenital disease.  See Stedman's Medical Dictionary 949 
(27th ed. 2000) (noting that polycystic kidney disease is an 
inherited or genetic disease).  Although congenital or 
developmental defects are not diseases or injuries for the 
purposes of service connection, service connection may be 
granted for a congenital disease on the basis of inservice 
aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); see also Monroe v. Brown, 4 Vet. App. 513, 514 (1993) 
(noting that service connection may be granted for diseases, 
but not defects, of a congenital, developmental, or familial 
origin).  A congenital or familial disease by its very nature 
preexists military service, but service connection for such a 
disease may be granted if manifestations of the disease 
during service constituted aggravation of the condition.  
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  But here, the 
veteran's service medical records were negative for any 
kidney complaints, findings, treatments, or diagnoses.  
Accordingly, service connection for polycystic kidney disease 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Claim to reopen a claim for entitlement to service connection 
for hypertension

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disorder, the 
following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson, 12 Vet. App. at 253.

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for hypertension.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In a September 1973 rating decision, the RO severed 
previously granted service connection for hypertension 
finding that the grant of service connection had been clear 
and unmistakable error because the veteran's hypertension was 
not due to service - it was secondary to congenital 
polycystic kidney disease, a nonservice-connected disorder.  
The veteran did not file a notice of disagreement.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  In March 
2004, the veteran filed a claim to reopen the issue of 
entitlement to service connection for hypertension.  In a 
September 2004 rating decision, the RO did not find new and 
material evidence to reopen the veteran's claim because the 
evidence submitted did not relate to an unestablished fact 
necessary to substantiate the claim and did not raise a 
reasonable possibility of substantiating the claim.

Because the September 1973 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.


New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the September 1973 rating 
decision includes the veteran's service medical records, 
which were negative for hypertension or high blood pressure.  
In an August 1967 letter, a private physician stated that he 
had examined the veteran in June 1967, and found elevated 
blood pressure.  One week later, after medication, blood 
pressure was decreased.  The private physician stated that in 
July 1967 the assessment was mild essential hypertension, 
well-controlled.  Private medical records show treatment for 
high blood pressure from July 1967 to January 1972.  A March 
1972 VA examination was conducted.  The diagnosis was 
moderately severe hypertension.  In a January 1973 VA 
examination, the diagnosis was hypertension due to polycystic 
kidneys.  In an April 1973 VA examination, the diagnoses were 
bilateral polycystic kidney disease and hypertension, 
secondary thereto.  

In a July 1973 VA medical certificate, a private physician 
diagnosed bilateral polycystic kidney disease with resulting 
hypertension.  The physician noted that hypertension could 
have many causes.  The physician noted that the veteran was 
hypertensive in service.  In an August 1973 lay statement, 
the veteran's father noted that prior to service the veteran 
was very active in athletics.  Upon his return from service, 
the veteran was nervous and had changed.  

Evidence of record received since the September 1973 rating 
decision includes an August 1973 lay statement, in which the 
veteran asserted that combat service aggravated his nervous 
system by inducing stress and strain.  Private medical 
records from September 2002, January 2003, April 2003, July 
2003, October 2003, and January 2004 indicated treatment for 
hypertension.  A May 2004 private medical summary indicated 
the veteran's current medical problems included congenital 
polycystic kidneys and hypertension.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim for entitlement to service 
connection for hypertension.  The evidence submitted since 
the September 1973 rating decision is new because it was not 
in existence and was not yet submitted to VA.  But the 
evidence is not material.  The newly submitted private 
medical records and lay statement reiterate the diagnosis of 
hypertension, but do not address any relationship to service.  
Accordingly, the evidence does not raise a reasonable 
possibility of substantiating the claim.  The evidence is 
thus not new and material and the claim for entitlement to 
service connection for hypertension is not reopened.

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).   


ORDER

Service connection for polycystic kidney disease is denied.

New and material evidence not having been submitted, the 
claim for entitlement to service connection for hypertension 
is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


